Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the plurality of seats" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 fails to recite any seat(s).  Therefore, for examination purposes this limitation is interpreted as meaning to recite “a plurality of seats”.  Claims 11-16 are rejected as they depend from claim 10.
	Similarly, claims 3, 5, and 15 each recite the limitation “the front seat” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 fails to recite any seat(s).  Therefore, for examination purposes this limitation is interpreted as meaning to recite “a front seat”.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 1-16 fails to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the Specification paragraphs 29-30 and 35-36 which recite a vehicle containing a plurality of seats and a battery storage device.   
Claims 2, 6-8, and 15 each recite a “battery storage device” containing a “rear seat”.  A “rear seat” does not appear to be part of the “battery storage device” per the Specification, but rather is part of a vehicle.  If Applicant intends to recite vehicle parts then the claim should be drawn to “an electric vehicle comprising a battery storage device” and vehicle parts.  For the purpose of compact prosecution the instant claims are being treated as requiring the vehicle.
Similarly claims 2-3, 5, and 15 each recite a “battery storage device” containing a “front seat”.  A “front seat” does not appear to be part of the “battery storage device” per the Specification, but rather is part of a vehicle.  If Applicant intends to recite vehicle parts then the claim should be drawn to “an electric vehicle comprising a battery storage device” and vehicle parts.  For the purpose of compact prosecution the instant claims are being treated as requiring the vehicle and vehicle components.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, and 10 are rejected under 35 U.S.C. 102(a1) as anticipated by Kadoi et al. (US 8,297,387).

Regarding claim 1, Kadoi et al. teaches a battery storage device for an electric vehicle (col. 1, lines 46-49) comprising:
A casing (8/6&7) coupled to a lower portion of a vehicle (1) floor to accommodate a battery module (5) therein (col. 3, lines 29-31 and 35-39; Figure 1; Figure 1), the casing including an air inlet (8a) into which air for cooling the battery module is introduced (col. 3, lines 40-46; Figures 1 and 5), and an air outlet (8b) from which air used to cool the battery module is discharged (col. 3, lines 35-39; Figure 1),
An intake duct (16) connected to an upper portion of the vehicle floor to communicate with the air inlet (8a), the intake duct (16) extending indoors to guide indoor air into the casing (8/6&7) (col. 3, lines 40-46; Figure 1), and
A discharge duct/part (12) connected to communicate with the air outlet (8b), the discharge duct/part extending indoors at a position spaced apart from the intake duct (16) to guide the air used to cool the battery module and thereby discharge the air to an outside of the casing (col. 3, lines 35-46; Figure 1).

Regarding claim 3, Kadoi et al. teaches that the intake duct (16) extends under the front seat, with an inlet port (16a) being formed in the intake duct, and the intake duct extends under the front seat to be higher than the floor so that the inlet port (16a) is positioned above the floor to be spaced apart from (col. 3, lines 53-60; Figure 1).

Regarding claim 4, Kadoi et al. teaches that the intake duct (16) comprises a cover portion / console (17) that is located above the inlet portion to be spaced apart therefrom and is formed to have an area sufficient to cover the inlet port, so that air is introduced between the inlet port and the cover portion (col. 3, lines 56-61; Figure 3).

Regarding claim 5, Kadoi et al. teaches the intake duct (16) is disposed adjacent to an air conditioning duct (15) that discharges conditioned air to the front seat (col. 3, lines 40-47; Figure 1).

Regarding claim 10, Kadoi et al. teaches that a plurality of seats (4&4A) are installed on the vehicle floor (col. 3, lines 25-26; Figure 1), 
Where the casing (8/6&7) is installed under the vehicle floor (col. 3, lines 29-31 and 35-39; Figure 1), and in inlet portion (16&16a) that matches with the air inlet (8a) of the casing and is open vertically (col. 3, lines 40-46; Figures 1 and 5), and an outlet portion (8b&12) that matches with the air outlet (8b) of the casing and is open vertically (col. 3, lines 35-39; Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kadoi et al. (US 8,297,387), as applied to claim 1 above.
Regarding claim 2, Kadoi et al. teaches a plurality of seats (4&4A) is provided on the vehicle floor (col. 3, lines 25-26; Figure 1), 
	Where the intake duct extends under a front seat (col. 3, lines 53-60; Figure 1), and
	teaches that the discharge duct to discharge the air used to cool the battery module is located at the vehicle floor and extends to the rear of the front seat (col. 3, lines 35-39; Figure 1),
	But fails to teach a rear seat.
	While Kadoi et al. fails to teach a rear seat, one of ordinary skill in the art would understand that a plurality of seats could be provided in the vehicle in order to carry a desired number of passengers.
Furthermore, it has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.04).

Regarding claim 7, Kadoi et al. teaches the discharge duct comprises a discharge port (8b) that is configured to discharge the air used to cool the battery module, where the discharge port located at the vehicle floor and extends to the rear of the front seat (col. 3, lines 35-39; Figure 1),
But fails to teach a rear seat
While Kadoi et al. fails to teach a rear seat, one of ordinary skill in the art would understand that a plurality of seats could be provided in the vehicle in order to carry a desired number of passengers.
Furthermore, it has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.04).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kadoi et al. (US 8,297,387), as applied to claim 1 above, and further in view of Johansson (US 9937926).

Claim 6, Kadoi et al. teaches that the discharge duct to discharge the air used to cool the battery module is located at the vehicle floor and extends to the rear of the front seat (col. 3, lines 35-39; Figure 1),
But fails to teach a second discharge path and a valve.
Johansson teaches the concept of utilizing a valve and a branched exhaust/discharge system that recycles a portion to the vehicles air intake side (col. 11, lines 55-60) in order to increase vehicle performance (col. 11, lines 55-60).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the concept of utilizing a valve and a branched exhaust/discharge system that recycles a portion to the vehicles air intake side of Johansson to the discharge duct of Kadoi et al. in order  to increase vehicle performance (col. 11, lines 55-60).

Regarding claim 8, Kadoi et al. teaches that the discharge path is formed in the vehicle floor to communicate with an outdoor side (col. 3, lines 36-38; Figure 1),
But fails to teach a second discharge path.
Johansson teaches the concept of utilizing a valve and a branched exhaust/discharge system that recycles a portion to the vehicles air intake side (col. 11, lines 55-60) in order to increase vehicle performance (col. 11, lines 55-60).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the concept of utilizing a valve and a branched exhaust/discharge system that recycles a portion to the vehicles air intake side of Johansson to the discharge duct of Kadoi et al. in order to increase vehicle performance (col. 11, lines 55-60).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kadoi et al. (US 8,297,387), as applied to claim 7 above, and further in view of Kumar et al. (US 2008/0277101).

Regarding claim 9, modified Kadoi et al. fails to teach a grill.
Kumar et al. teaches the concept of a battery cooling system (200, paragraph 3) in an electric vehicle (paragraph 27) utilizing a mesh / grill (206) having a plurality of holes provided at the inlet and outlet ports (paragraph 3) in order to minimize contamination by/entrance of rocks, pebbles, and other debris (paragraph 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to add the concept of utilizing a mesh / grill having a plurality of holes provided at the inlet and outlet ports of Kumar et al. to the inlet and outlet ports of Kadoi et al.  in order to minimize contamination by/entrance of rocks, pebbles, and other debris (paragraph 3).

	
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kadoi et al. (US 8,297,387), as applied to claim 10 above, and further in view of US Kong et al. (US 2020/0056575).

Regarding claims 11-14, Kadoi et al. fails to teach watertight pads.
Kong et al. teaches the concept of a gasoline engine comprising a battery assembly, where the battery assembly and gasoline engine have good waterproofing via a waterproof jacket (paragraphs 8, 17, and 22) where the waterproof jacket has exhaust holes corresponding to exhaust passages (paragraph 23). 
It would have been obvious to one of ordinary skill in the art at the time of filing to add the concept of utilizing a waterproof jacket with holes corresponding to exhaust passages of Kong et al. to the battery storage device of Kadoi et al. in order to prevent external water from entering the battery pack / battery storage device thereby avoiding short circuit and water damage and eliminating potential safety hazards during use of the battery pack / battery storage device (paragraph 27).
Modified Kadoi et al. fails to teach a plurality of watertight jackets or a plurality of holes. 
While modified Kadoi et al. fails to teach a plurality of watertight jackets, one of ordinary skill in the art would understand that a waterproof jacket can be used as one piece or as a plurality of watertight jackets connected together.  Furthermore, the courts have held the use of a one piece construction or a multi piece construction would be merely a matter of obvious engineering choice (MPEP 2144.04).
Furthermore, while modified Kadoi et al. fails to teach a plurality of holes in the waterproof jacket, one of ordinary skill in the art would understand that additional holes could be provided in the waterproof jacket to allow connection / exhaust as needed. If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.  One must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.  KSR v. Teleflex

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kadoi et al. (US 8,297,387), as applied to claim 10 above, and further in view of Lim et al. (US 2014/0023892).

Regarding claims 15-16, Kadoi et al. teaches that the intake duct extends under the front seat (Figure 1) and teaches that the discharge duct to discharge the air used to cool the battery module is located at the vehicle floor and extends toward the rear of the front seat (col. 3, lines 35-39; Figure 1), 

But fails to teach an extension portion, a rear seat, or shock absorbing pad.
Lim et al. teaches a battery cooling system for an electric vehicle (paragraph 3), where the battery cooling system utilizes a duct extension (200) having a plurality of depression portions (211) in the extension portion (200) in a longitudinal direction (paragraphs 13 and 37; Figures 2-3) where a pad (700) is provided on interior (inbetween depression portions) and exterior portions of the duct extension in order to prevent friction, noise, and shock from occurring when the vehicle is driven (paragraph 35).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the concept of utilizing a duct extension having a plurality of depression portions in the extension portion in a longitudinal direction where a pad is provided on interior (inbetween depression portions) and exterior portions of the duct extension of Lim et al. to the intake and discharge ducts of modified Kadoi et al. in order to prevent friction, noise, and shock from occurring when the vehicle is driven (paragraph 35).
Modified Kadoi et al. fails to teach a rear seat.
While modified Kadoi et al. fails to teach a rear seat, one of ordinary skill in the art would understand that a plurality of seats could be provided in the vehicle in order to carry a desired number of passengers.
Furthermore, it has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809. The examiner can normally be reached alternating Mondays-Tuesdays 8am-2pm and alternating Thursdays-Fridays 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.R/               Examiner, Art Unit 1724                                                                                                                                                                                         

/MIRIAM STAGG/           Supervisory Patent Examiner, Art Unit 1724